department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number government entities ‘aivision’ number release date date uil legend z r i m o l d l e n u n v g this is in reply to your letter of date concerning the federal income and excise_tax consequences under sec_507 and certain sections of chapter of the internal_revenue_code code relating to a proposed partial transfer of assets in the mannar and for the purposes described below facts you are exempt from federal_income_tax pursuant to sec_501 c of the code and are classified as a private_foundation within the meaning of sec_509 mis exempt from federal_income_tax pursuant to sec_501 and is classified as a private_foundation within the meaning of sec_509 your trustees are c and d whom are related parties the directors of m are a b and c all of whom are siblings by mutual agreement m's three directors have agreed to divide its assets and to transfer one- will retain two-thirds of third of its principal and accrued income thereof to your organization m c will its remaining principal and accrued income and continue to be managed by a and b resign as one of m’s directors however c will remain as one of your trustees the transfer of m's assets to you will allow your trustees to manage the transferred assets pursuant to your governing instrument ‘you and m represent that to the best of your collective knowledge neither foundation has committed either a wilful repeated acts or failures to act or a wilful and flagrant act or failure to act giving rise to liability for tax under chapter of the code both foundations represent that no distribution of their assets will be made until the rulings requested herein are granted rulings requested you have requested the following ruling sec_1 m's transfer without consideration ofits assets equal to approximately one-third of its total value to you will constitute a significant distribution of assets to one or more private_foundations within the meaning of sec_1_507-3 of the income_tax regulations regulations and therefore as a transfer described in sec_507 b of the code will not be subject_to tax under sec_507 m's transfer fo you will not result in termination of your private_foundation_status under sec_507 of the code but instead will constitute a reorganization between those private_foundations under sec_507 m's transfer to you will not constitute notification of your intent to terminate your private_foundation_status under sec_507 of the code or any willful repeated acts or failures to act or any willful and flagrant act or failure to act under sec_507 a by you thus you will not be liable for any_tax imposed by sec_507 pursuant to sec_507 of the code you will not be treated as a newly-created organization youwill be treated as possessing your tax_attributes and characteristics pursuant to section big_number a and of the regulations you of any of their foundation managers as defined in sec_4946 m's transfer to you will not give rise to any net_investment_income or constitute any other taxable sale or disposition under sec_4940 of the cade m's transfer to you will not constitute taxable_expenditures under sec_4945 of the code m will not be required to exercise any expenditure responsiblity under sec_4945 of the mis transfer to you will not constitute any act of self-dealing under sec_4941 of the cade by upon m's transfer to you you will succeed to a portion of your excess qualifying distributions under sec_4942 of the code if any based upon your proportionate shave of m's total assets received sec_507 through of the code you will be treated as if you were m in the proportion that the fair_market_value of m's assets less encuribrances transferred to you bears to the fair_market_value of m's assets less encumbrances immediately before the transfer of m's assets pursuant to sec_1_507-3 of the regulations and for purposes of chapter and code with respect to your m of assets fo you lan sec_501 c of the code provides an exemption from federal tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code states that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the intemal revenue service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to section a and by paying any termination_tax under sec_507 sec_507 of the code states that when one private_foundation transfers assets to one or more other private_foundations each transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or the value of the net assets of the private_foundation on an organization that voluntarily terminates its private_foundation_status sec_4940 of the code imposes an annual tax on the net_investment_income of private_foundations sec_4940 of the code defines net_investment_income as the amount by which the sum of the goss investment_income and the capital_gain_net_income exceeds the deductions allowed by paragraph sec_4941 a of the code imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 g of the code states that for purposes of this section the term qualifying_distribution includes a contribution to a sec_50 c organization described in paragraph a gi if a nt later than the close of the first taxable_year alter its taxable_year in which such contribution is reogived such organization makes a distribution within the meaning of paragraph of without regard to this paragraph which is treated under subsaction h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4945 of the cade imposes a tax on the taxable_expenditures of a private_foundation sec_4945 d of the cade states in part that for purposes of this section the term ‘taxable expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 is an organization described in sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 of the code defines the term expenditure_responsibility to mean that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_1_507-3 of the treasury regulations regulations states that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c which describes a sec_507 of the code transfer the transferee organization shall not be treated as a newly created organization but shall succeed to those attributes and characteristics of the transferor organization described in sec_1_507-2 and which include its aggregate tax_benefit substantial contributors and chapter tax and penalty liabilities sec_1 a2 of the regulations states in part that a transferee organization to which this paragraph appligs shall succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations states that for purposes of section d in the event of a transfer of assets described in sec_507 any person who is a substantial contributor’ within the meaning of sec_507 with respect to the transferor foundation will be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 of the regulations states that if a private_foundation incurs a liability for ‘one of more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a resuit of making a transfer of assets described in sec_507 b to one or mora private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 a of the regulations states that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 of the regulations provides that when a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable it were the transferor private_foundation transfers all of its period of time described in sec_4943 of shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets sec_1_507-3 sets forth certain rules that apply to the transferee foundation with respect to the assets transferred in a section b transfer to the same extent and in the same manner that they would have applied to the transferor foundation had the b transfer not been effected mostly in the nature of transitional rules of limited scope for the tax reform act of sec_1_507-3 i of the regulations provides that if net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controled the transferor private_foundation fer purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if sec_1 of the regulations states that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative total of dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-4 of the regulations states that private_foundations which make transfers described in sec_507 b are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4945-5 of the foundation regulations foundation regulations provides that with regard to capital endowment grants made to private_foundations if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for the tax_year in which the grant was made and for the immediately succeeding two tax years only if tis reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under section d of the code may the grantor then allow the grantee's reports to be discontinued sec_53_4946-1 of the foundation regulations states that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 analysis ruling sec_507 of the cade describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations describes the terms ather adjustment organization or reorganization as including any partial_liquidation or any ather significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since mis transferring more than percent of the fair_market_value of its net assets to you a private_foundation for no consideration the proposed transfer is a significant disposition of assets that qualifies as a transfer under sec_507 ruling sec_2 and the term significant pursuant to sec_1_507-4 of the regulations a private_foundation that makes a transfer described in sec_507 of the code is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable as discussed in ruling above your transfer will constitute a significant distribution of assets described in sec_507 you have stated that you have not and will not notify the secretary ‘of your intent to terminate your status as a private_foundation and that you have not ever either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter of the code therefore m proposed transfer of assets fo you under sec_507 b will not terminate n's private_foundation_status under section a and does not result in a termination_tax imposed by sec_507 ruling when a private_foundation makes a transfer described in sec_507 of the code the transferee foundation is not treated as a newly created organization under sec_1_507-3 of the regulations above you will not be treated as a newly created organization ruling since your transfer is described in sec_507 as discussed in ruling in the case of a significant disposition of assets to ane or more private_foundations within the meaning of sec_507 b of the code the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of sec_1_507-3 of the regulations as discussed in ruling above your transfer is described in sec_507 accordingly you will be treated as possessing your attributes and characteristics as described in sec_1_507-3 and of the regulations ruling investment_income includes capital_gains from the sale_or_other_disposition of ‘ sec_4940 of the code imposes an excise_tax on investment_income received by private_foundations property the transfer of assets by m to you which lacks consideration does not constitute a sale_or_other_disposition of property that would generate capital_gains subject_to excise_tax under sec_4940 therefore the transfer wil not be treated as a taxable sale or disposition of property within the meaning of sec_4940 ruling sec_4941 a of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1_507-3 of the regulations determine whether the proposed transfer of part of m’s assets to you will constitute an act of self- dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53 a of the foundation regulations a disqualified person’ does not include organizations that are exempt under sec_501 therefore m's transfer of assets to you is not an act of self-dealing because you are recognized by the service as an organization exempt from tax under sec_501 ruling and under sec_1_507-3 of the regulations if a private_foundation transfers all of its nat assets to another private_foundation which is effectively controlled by the same person or persons which effectively controlled the transferor private_foundation the transferee private_foundation is treated as if it were the transferor here m transferring less than all of its net assets to you so you are rot treated as m for all private_foundation purposes instead you will be treated as possessing m’s attributes and characteristics which are described in sec_1_507-3 and to the extent applicable and i and none of m's excess qualifying_distribution carryovers under sec_4942 will transfer to you under sec_1_507-3 of the regulations except as provided in subparagraph of section big_number a a private_foundation must meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation the transfer itself shall be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 which states that the term qualifying_distribution includes a contribution to a sec_501 organization if the redistribution requirements are met therefore your proposed transfer shall be counted toward the satisfaction of your distribution requirement to the extent the amount transferred meets the redistribution requirements of sec_4942 rulings and m's sec_507 transfer of assets to you is a grant to you for capital endowment purpases because you are not treated as m under sec_1_507-3 the transfer is a taxable_expenditure under sec_4945 of the code unless you comply with the expenditure_responsibility requirements of sec_4945 m's transfer to you will not be considered a taxable_expenditure as long as you exercise expenditure_responsibility aver the transfer in accordance with sec_4945 and sec_53_4945-5 of the foundation regulations sec_53_4945-5 requires the grantee to make annual reports for the year in which the grant is made and the immediately succeeding two years conclusion based on the foregoing we rule as follows m's transfer without consideration of assets equal to approximately one-third of your total value to you will constitute a significant distribution of assets to one or more private_foundations within the meaning of sec_1 c of the regulations and therefore as a transfer described in sec_507 of the code will not be subject_to tax under sec_507 m's transfer to you will not result in termination of your private_foundation_status under sec_507 of the code but instead will constitute a reorganization between those private_foundations under sec_507 m's transfer to you will not constitute notification of your intent to terminate your private_foundation_status under sec_507 of the code or any willful repeated acts or failures to act or any willful and flagrant act or failure to act under sec_807 by you thus you will net be liable for any_tax imposed by sec_507 pursuant to sec_507 b of the goda you will not be treated as a newly-created organization you will be treated as possessing your tax_attributes and characteristics as described in sec_1_507-3 and of the regulations m's transfer to you will not give rise to any net_investment_income or constitute any other taxable sale or disposition under sec_4940 of the code mis transfer to you will not constitute any act of setf-dealing under sec_4941 of the code by m you or any of their foundation managers as defined in sec_4946 m's transfer to you you will not succeed to any of your excess qualifying distributions under sec_4942 of the code m's transfer to you will not constitute a taxable_expenditure as long as you foltow the expenditure responsibilty requirements of sec_4945 of the code and sec_53_4945-5 of the foundation regulations with respect to capital endowment grants assets under sec_4945 of the cade and sec_53_4945-5 of the foundation regulations with respect to capital endowment grants mwill be required to exercise expenditure responsibilty with respect to the transfered you will be treated as possessing m's tax_attributes prior to the transfer only to the extent provided in sec_1_507-3 and i of the regulations this ruling is based on the facts as they were presented and on the understanding that there will be no material changes this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described a copy of this letter should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you shoutd follow the instructions in notice in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions abaut this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely acting manager exempt_organizations technical group
